JUDGMENT CONCERNING STATE WARRANTS
JOHN C. AKARD, Bankruptcy Judge.
The Missionary Baptist Foundation of America and related entities filed for relief under Chapter 11 of the Bankruptcy Code on October 15, 1980. Shortly thereafter, Robert B. Wilson was appointed Trustee-in-Bankruptcy.
The Trustee brought an action against the First National Bank at Lubbock, Texas (Bank) alleging invalid financial arrangements, preferential payments, postpetition transfers, fraudulent conveyances, and the like. In October, 1984, the matter was heard before the Honorable Bill H. Brister, the prior Judge of this Court. His Memorandum and Order of February 25, 1985 was affirmed in all respects by the Honorable Halbert 0. Woodward, Chief United States District Judge, on June 18, 1985. The matter was appealed to the United States Court of Appeals for the Fifth Circuit which, on August 11, 1986, affirmed in part, reversed in part and remanded. . Wilson v. First National Bank, Lubbock, Texas, (In the Matter of Missionary Baptist Foundation of America, Inc.), 796 F.2d 752 (5th Cir., 1986). The Fifth Circuit’s mandate remanding this matter to the District Court was issued on September 29, 1986. By Order dated October 2, 1986, the Honorable Halbert 0. Woodward, Chief United States District Judge, referred this matter to the Bankruptcy Court for compliance with the mandate of the United States Court of Appeals for the Fifth Circuit.
The Fifth Circuit determined that warrants issued by the State of Texas in the amount of $52,097.53 which were acquired by the Bank on October 15, 1980, were property of the estate and must be returned to the estate pursuant to 11 U.S.C. § 549. The District Court (and thus, this Court as a unit of the District Court) was directed to enter judgment in the Trustee’s favor for the $52,097.53 collected on the warrants. Missionary Baptist, supra, at 764.
Since the matter concerning the warrants is a separate and distinct issue, a final judgment with respect to the warrants may be entered. See Fed.R.Civ.P. 54(b).
By Memorandum of Opinion Concerning Interest of even date herewith, this Court has determined that the Trustee is entitled to interest from October 1,1982, at the rate of 10.41% per annum and that the interest should compound on September 30 of each year commencing September 30, 1983.
It is therefore ORDERED that:
1. Robert B. Wilson, Trustee-in-Bankruptcy for Missionary Baptist Foundation of America, Inc., have and recover, of and from the First National Bank at Lubbock, Texas the sum of $52,097.53, together with interest on said sum at the rate of 10.41% per annum from October 1, 1982. Such interest shall compound on September 30, 1983 and on the 30th day of September of each year thereafter until paid. Such interest shall be computed on a daily rate to the date of payment. The Trustee shall have all writs and processes necessary for the collection of said judgment.
2. The matter of Court costs shall be determined at another time in these proceedings.